Citation Nr: 1548714	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  09-48 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California 


THE ISSUE

Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from June 1943 to December 1945.

This matter initially arose from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.   

In August 2011, the Board of Veterans' Appeals (Board) denied the request to reopen the claim for service connection for Parkinson's disease, including as secondary to head trauma.  The Veteran appealed that determination.  Pursuant to a March 2012 Joint Motion for Partial Vacatur Remand ("JMPVR") and Order of the United States Court of Appeals for Veterans Claims (Court), the Board then determined in January 2013 that new and material evidence had been received and reopened the claim, but remanded the issue on the merits for additional development.  In May 2014, the Board remanded this case because the Veteran had submitted additional evidence relevant to his appeal and had not waived initial RO consideration of the evidence and had requested that his case be remanded to the RO for consideration of the new evidence in the first instance.  In April 2015, the case was remanded again for the Veteran to be afforded a Board hearing, but that request was later withdrawn.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Parkinson's disease was not manifest during service or within one year of service and is not otherwise attributable to service to include due to an inservice head trauma.  



CONCLUSION OF LAW

Parkinson's disease was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a June 2005 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations as well as a VA medical expert opinion which contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  In addition, paralysis agitans (a.k.a. Parkinson's disease) will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 

The Veteran has reported that he was a member of Fighting Squadron Forty-Four, from December 1944 to September 1945, which was based at NAS Melbourne, Florida.  The Veteran indicated that in May 1945 the squadron was deployed to a Jeep Carrier off the coast for Carrier qualification in F6F aircraft, and that during his last landing attempt, his tail hook bounced over the number 2 cable and his aircraft hit the barrier cables, causing it to violently twist to the right and end up on its nose.  He indicated that, at this point, his helmet and earphones came loose and his head struck the edge of the canopy.  He reported that even though this was a severe hit, he did not report it as he did not want to be grounded because his squadron was training to go to Japan.  He continued with his service duties with no apparent problems from his accident, but he believes that his current diagnosis of Parkinson's disease was related to this incident.  The Veteran noted that no one in his family had a history of Parkinson's disease, and that his neurologist told him that the cause of Parkinson's was still unknown.  However, he indicated that a study made by Dr. James H. Bower of the Mayo Clinic indicated that head trauma can lead to Parkinson's disease after 20 years or more.  The Veteran also asserts that his Parkinson's disease could be attributable to experiencing "G forces" from dive bombing and rocket fire training.

The certified Notice of Separation shows that the Veteran s military occupational specialty was as Naval Aviator.  The post-service  clinical record indicates that the Veteran has been diagnosed with and treated for Parkinson s disease since 2003.

In April 2008 the Veteran's VA neurologist, Dr. S.L., who has treated him for idiopathic Parkinson s disease since November 2006 provided a medical opinion.  The neurologist observed that while the exact cause of Parkinson's disease is unknown it has been at times linked to extensive head trauma.  The neurologist noted that the Veteran reported a trauma to the head while on an aircraft carrier when there was an unclear loss of consciousness at that time. The neurologist observed that the Veteran was not hospitalized at the time of that incident.

In a statement dated in July 2008, the Veteran's spouse who had been living with her husband while he was training for overseas duty with a Navy flight squadron reported that she had been informed that he had an accident while in service.  She noted that on one occasion while training on an aircraft carrier he did not return with his squadron and that when he returned home he was upset and experienced terrible headaches for a while.  His sister also confirmed that she was aware of the accident and the headaches afterwards.

In February 2013, Dr. S.L., noted that the Veteran reported a head injury in the 1940's while on a carrier in active duty where he was knocked out for several minutes.  She stated that Parkinson's has been linked to head injury, making this causal link a possibility.

The Board finds that the VA neurologist's opinion is inadequate because it did not explain the conclusion reached and used terminology of a speculative nature.  In particular, the VA neurologist's use of speculative language lacks the requisite degree of medical certainty that would make the opinion adequate.

VA TBI and Parkinson's disease examinations conducted in June 2013 reflect a reported history of a combat-related TBI in 1944 while the Veteran was landing aboard an aircraft carrier when the aircraft he was piloting with an open cockpit and hit a barrier.  He reported a loss of consciousness at that time.  The examiner noted the Veteran was also subjected to intense periods of high G-force without neurological sequelae; however, he had headaches afterwards.  The physical examination was essentially negative for TBI symptomatology, but positive for Parkinson's disease.  The examiner confirmed the Veteran's Parkinson's disease and TBI diagnoses;  however, the examiner opined that the Parkinson's disease was less likely than not incurred in or caused by the claimed in-service injury event or illness.  The examiner indicated that although there is a link between Parkinson's and head trauma, the best links are with repetitive trauma.  Although head trauma, in this case a single episode, may possibly increase the odds a bit of getting the disease, the examiner didn't think it should be considered a "cause" since very few people with a single head trauma such as in the Veteran's case get the disease and one would have to consider other links which may be just as robust such as geographic location (near agricultural areas), eating fruits treated with pesticides., all of which have very small links.  The examiner also indicated that he did not know of a study among pilots affected by high G-forces which show a link to Parkinson's disease.  The examiner concluded that other than a number of genetic causes, there is no definite cause of Parkinson's disease.

The Board also previously found the June 2013 opinion to be inadequate because it did not explain the conclusion reached and used terminology of a speculative nature.  In particular the VA examiner's use of the phrase "might possibly" lacked the requisite degree of medical certainty that would make the opinion adequate.  Also the examiner's opinion regarding the effects of high G-force on Parkinson's disease development is unclear.  Specifically the phrasing was confusing and did not serve to provide a sound rationale for why the Veteran s G-force exposure is unrelated to his Parkinson's disease.  

In December 2013, Dr. I.P. stated that the Veteran had been followed in the Otoneurology clinic during 2013 and he had also observed the Veteran for Idiopathic Parkinson's Disease.  He noted that the Veteran had been seen by Dr. S.L. for his Parkinson's disease.  This physician also noted that the Veteran reported having s a head injury in the 1940's, while on a carrier in active duty, where he was knocked out for several minutes.  He indicated that Parkinson's disease had been linked to head injury, making this causal link a possibility.  The Board notes that once again, speculative language was used by stated that the causal link was a "possibility."

Thus, the Board determined that a VA medical expert opinion was necessary.  In December 2013, this opinion was provided.  The VA medical expert initially addressed pertinent history.  It was noted that the Veteran was a member of the Fighting Squadron 44 from December 1944 to September 1945, based at the Naval Air Station in Melbourne Florida.  He reported that in May 1945, the squadron was deployed to a Jeep Carrier off the coast for carrier qualification in the F6F aircraft and that during his last landing attempt, his tail hook bounced over the number two cable and his aircraft hit the barrier cables causing it to violently twist to the right and end up on its nose.  He reported that at this point, his helmet and earphones came loose and his head struck the edge of the canopy.  Initially, he indicated that he did not report the injury as he did not want to be grounded because his squadron was training to go to Japan.  He later reported that he had loss of consciousness from this injury.  He continued with his service duties with no apparent problems from this accident.  Through VA TBI and Parkinson's disease examinations conducted in June 2013, the examiner noted that the Veteran did report a history of headaches following the periods of high G- force.  The examination was essentially negative for signs of TBI, but positive for Parkinson's disease.  It was noted that the Veteran had no family history of Parkinson's disease.  The clinical record indicated that he had been diagnosed and treated for Parkinson's disease since 2003.  

The VA medical expert then addressed the questions that had been posed by the Board.  With regard to Question 1, "Is it at least as likely as not that any current Parkinson s disease is related to the Veteran s active service to include his likely head injury sustained in service," the VA medical expert indicated that literature review regarding the possibility of head injury leading to the development of Parkinson' s disease yielded a report of a slightly increased, but not significantly elevated odds ratio between the association of Parkinson's disease and head trauma.  The VA medical expert explained that the most current metaanalysis of this subject was recently published in a neurology journal, reviewing 22 studies.  While there was a mildly increased overall relationship between Parkinson's disease and head trauma, the studies were variable regarding number of head injuries, severity of head injury (related to loss of consciousness and duration), as well as within the diagnosis of Parkinson s disease itself.  The VA medical expert concluded that the overall lifetime risk of developing Parkinson's disease in the literature was reported at approximately 2 percent (presence of a family history of Parkinson's doubles the risk to 4 percent) making the reported risk based on the odds ratio from the metaanalysis of head trauma and development of Parkinson's disease approximately 3 percent (pooled odds ratio for the association of Parkinson s disease and head trauma was 1 to 57).  He stated that there is no evidence to suggest that it is at least as likely as not that the Veteran's Parkinson s disease is related to his active duty service and specifically related to his report of head injury sustained while in service.  

With regard to Question 2, "Is it as least as likely as not that and current Parkinson's disease is related to his active service to include G-force maneuvers that he likely engaged in as a confirmed Naval Aviator;" the VA medical expert stated that there is no current literature to suggest that G-forces are related to Parkinson's disease.  He indicated that there is a paucity of G-force related literature overall and with an extensive literature search, there were limited case reports addressing the question of G-forces as a causative factor for traumatic brain injury all which did not find this a definitive causative factor.  He stated that there have been no studies to suggest that the G-forces sustained by a Naval Aviator would lead to the development of Parkinson's disease.  While there is no literature to report that there is not a linkage between G-forces and the development of Parkinson's disease based on extrapolation from the current literature of G-force trauma sustained from concussive head injuries, there is no evidence to suggest that it would be at least as likely as not that the Veteran's current Parkinson's disease is related to G-force exposure during his active service time as a Naval Aviator.

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

As noted, the medical evidence submitted by Drs. S.L. and I.P. included speculative language, such as by using the word "possibly" which rendered it not as persuasive as the more definitive opinions.  An award of service connection must be based on reliable competent evidence and conjectural or speculative opinions as to some remote possibility of such relationship are insufficient.  See 38 C.F.R. § 3.102; see also Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from schizophrenia deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that Veteran's time as a prisoner of war "could" have precipitated the initial development of his lung condition found too speculative to be sufficient medical nexus evidence); Davis v. West, 13 Vet. App. 178, 185 (1999) (any medical nexus between in-service radiation exposure and fatal lung cancer years later was speculative at best, even where one physician opined that it was probable that lung cancer was related to service radiation exposure); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship).

Also, the Board previously found the June 2013 opinion to be confusing thereby diminishing the probative value of that opinion.  

The VA expert opinion, however, is thorough and addressed the pertinent questions posed by the Board.  The VA expert was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  

The Board has considered the Veteran's reference to a Mayo Clinic report which indicated that head trauma can lead to Parkinson's disease after 20 years or more.  A copy of this report was not submitted by the Veteran.  However, the VA medical expert also considered the linkage between head trauma and Parkinson's disease, but indicated that literature review regarding the possibility of head injury leading to the development of Parkinson' s disease yields only a slightly increase, but not significantly elevated odds ratio between the association of Parkinson's disease and head trauma.  The VA medical expert explained that the most current information on this subject indicated variability regarding number of head injuries, severity of head injury, as well as within the diagnosis of Parkinson's disease itself.  In the Veteran's case, he opined that there was no evidence to suggest that it is at least as likely as not that the Veteran's Parkinson s disease is related to his active duty service and specifically related to his report of head injury sustained while in service.  

The Board has considered the lay evidence of record.  However, as lay persons in the field of medicine, the Veteran and his family do not have the training or expertise to render a competent opinion on this issue, as this is a medical determination that is too complex to be made based on lay observation alone and which required an expert opinion.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the lay evidence is outweighed by the findings to the contrary by the VA medical expert, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

In this case, while the Board accepts that the Veteran suffered an inservice head trauma, Parkinson's disease was not manifest during service or within one year of service; rather, Parkinson's disease was first shown in the 2000's, decades after the Veteran separated from service.  The most probative evidence establishes that Parkinson's disease is not attributable to service including to the inservice head trauma or the experience of G-force trauma.  Accordingly, the Board finds that service connection for Parkinson's disease is not warranted.  


ORDER

Service connection for Parkinson's disease is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


